221 F.2d 519
Karl RIEMER, Appellant,v.Phyllis Miller RIEMER, Appellee.
No. 12150.
United States Court of Appeals District of Columbia Circuit.
Argued November 9, 1954.
Decided November 18, 1954.

Mr. Dean B. Lewis, Washington, D. C., with whom Mr. Albin L. Newmyer Washington, D. C., was on the brief, for appellant. Mr. David G. Bress, Washington, D. C., entered an appearance for appellant.
Mr. James M. Earnest, Washington, D. C., with whom Mr. Fred M. Vinson, Jr., Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
The sole question on this appeal from a District Court judgment in favor of appellee and against her former husband is whether the facts of record disclose that he was in default in certain payments for maintenance of their three children under the terms of their separation agreement. We think the agreement sufficiently clear to say, as a matter of law, that he was in default. The judgment is therefore


2
Affirmed.